 250DECISIONSOF NATIONALLABOR RELATIONS BOARDShelly&Anderson Furniture Mfg. Co.,Inc. and Up-holsterers'International Union of North America,Local 15,AFL-CIO. Cases 21-CA-9861 and 21-CA-10088September 22, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn May 8, 1972, Trial Examiner Robert L. Piperissued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, to which General Counsel filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Shelly & Anderson Furniture Mfg. Co.,Inc., Los Angeles, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe Trial Examiner's recommended Order, with thefollowing modification:Delete Paragraph 2(c) of the Trial Examiner's rec-ommended Order, and substitute therefor:(c) Immediately notify the employees named inAppendix A except Jose Alamillo, Francisco Garcia,Renato Quijada, and Victor Rodriguez if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L.PIPER. Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was heard at Los Angeles, California, on variousdates between October 19 and November 8, 1971,1 pursuantAll dates hereinafter refer to 1971 unlessotherwise indicated.to due notice.The consolidated complaint,which was is-sued on August 16 upon a charge filed March 5 and a chargefiled June 18 and amended August 13, alleged in substanceas amended,that Respondent engaged in unfair labor prac-tices proscribed by Section 8(a)(1) and(3) of theAct by (1)various specified acts of interference,restraint, and coer-cion; (2),discriminatorily discharging two named employ-ees; (3)discriminatorily locking out,discharging, or layingoff 34 named employees; and (4)failing and refusing there-,after to reinstate said employees.Respondent's answer de-nied the alleged unfair labor practices.The General Counseland Respondent filed briefs.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSRespondent is a California corporation engaged in themanufacture of upholstered furniture with its principal of-fice and place of business located in Compton, California.During the past year, it sold and shipped products valuedin excess of $50,000 directly to customers located outsidethe State of California. Respondent admits, and I find, thatit is an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.IITHELABOR ORGANIZATION INVOLVEDUpholsterers' International Union of North America,Local 15, AFL-CIO(hereinafter called the Union),is a labororganization within the meaning of Section 2(5) of the Act.IIITHEUNFAIR LABOR PRACTICESA. Introductionand IssuesAt all times material herein, Mrs. Gladys Selvin wasRespondent's labor consultant. On February 15, Respon-dent substantially cut the piecework rates paid its piece-workers. On the same day, as a result thereof, two of theemployees, upholsterers called insiders, contacted the Un-ion and commenced organizational activities on its behalfwhich ultimately culminated in its election and certification.On February 18, the Union filed a petition for certification.On March 4, Respondent discharged the two employeeswho were the leaders of the activity on behalf of the Union,allegedly for engaging in a deliberate slowdown of produc-tion. On March 10, a representation hearing was conductedby the Board. On March 15, Respondent substantially in-creased the piecework rates paid its pieceworkers. On June17, approximately 34 of Respondent's employees engagedin a 15-minute strike to protest Respondent's alleged failureto bargain, as a result of which Respondent locked outsubstantially all of said employees, which led to their picket-ing in protest thereof. On June 18 and thereafter, Respon-'dent refused to permit said employees to return to workwithout signing an unconditional application form preparedby Respondent, which resulted in their continuing to picketin protest.199 NLRB No. 31 SHELLY & ANDERSON FURNITURE MFG. CO.The issues as framed1by the pleadings are: (1) discrimina-torily discharging two named employees on March 4 be-causeoftheirunionorconcertedactivities;(2)discrimmatorily locking out, discharging, or laying off 34named employees on June 17, and thereafter failing andrefusingto reinstate them, because of their union or concert-ed activities; and (3) interference, restraint, and coercion bysuch discrimination and by (a) engagingin surveillance ofits employees' union activities; (b) in a speech by Selvin tothe employees, threatening them with more onerous condi-tions of employment, that Respondent might go out of busi-ness,refusal to bargain with the Union, and withholdingimprovements in conditions of employment, all if the em-ployees selected or continued to support the Union, andimplying that Respondent was engaging in surveillance ofitsemployees' union activities; (c) increasingpieceworkrates to induce employees to refrain from supporting theUnion; (d) threatening employees with discharge for engag-ing in union or concerted activities; and (e) physically inter-feringwith employees engaged in union or concertedactivities.Respondent operated two plants on the same street, plant2 being approximately one block west of plant 1. Bothplants operated on a production line basis, with variousstages orsteps of production being performed on each pieceof furniture as it progressed along the line through the plantto its final destination, the shipping department. Two pro-ductionlines,one of which produced the frames and theother the necessary materials and fabrics, converged at theupholstery department, where the insiders and outsidersupholstered the furniture, from which it progressed to thelegging and finishing department and thence to the shippingdepartment.Robert D. Anderson was president and owner of Re-spondent and maintained his offices in plant 1. Mrs. LindaMonti was superintendent of both plants. Duane F. Randall,Respondent's general manager, was basically in charge ofshipping. Frank Monti, Linda's husband, was the foreman ofplant I and Charles Zaionz was the foreman of plant 2. Re-spondent also had several leadmen in several departments ofplant 1, which the complaint alleged, and Respondent denied,were supervisors within the meaning of the Act. As previouslynoted,Gladys Selvin was at all times material hereinRespondent's labor consultant.B. Chronology of EventsOn Friday, February 12, effective Monday, February 15,Respondent announced to all of its employees a substantialcut, ranging from 20 to 40 percent, in all piecework rates.Anderson informed the assembled employees of each de-partment that the piecework rates were being cut as of Feb-ruary 15 in order to meet competition, that they had beentoo high, permittingbeginnersto make as much as or morethan an experienced employee, that the new piecework rateswere final and not negotiable, that there would be no discus-sion by Respondent with the employees about them, andthat if the employees were dissatisfied with them they couldquit. He advised the employees to think about the new ratesover the weekend and decide whether to stay or quit. Ander-son did not deny the foregoingstatements,although hesubsequently testified that he cut the piecework rates more251than necessary in order to later "negotiate" upward adjust-ments of such rates with the employees, whom he knewwould be dissatisfied, complain, and seek to persuade himto increase them. On February 15, as a result of the piecerate cuts and general employee dissatisfaction therewith,AlphonsoBelmontandMiguelSaldana,twoofRespondent's insiders, contacted the Union, secured au-thorization cards and commenced organizational activitieson its behalf. Belmont and Saldana were employed in theinsidingsectionoftheupholsterydepartment inRespondent's plant 1.Many of Respondent's employees regularly ate lunch inthe parking lot of a taco stand and liquor store about 1 milefrom Respondent's plants. On February 16, during lunch atthis location, Belmont and Saldana handed out union au-thonzation cards to about 30 of Respondent's employees.On February 17, at the request of Belmont and Saldana,several of the Union's officials appeared at that location tospeak with the gathered employees, approximately 50. Bel-mont and Saldana again passed out and secured signedauthorization cards, and the employees had an opportunityto meet with and talk to said union officials. Manuel Ville-gas, the leadman of Respondent's finishing department, waspresent at the taco stand gathering on February 17 and wasgiven and signed an authorization card. His presence wasnot unusual since he customarily ate lunch there with manyof the other employees.On February 18, the Union filed a petition for a repre-sentation election with the Board, a copy of which Ander-son received the same day. He immediately contactedSelvin who set up a meeting with all of Respondent's offi-cials and supervisors that evening at the Los Angeles Coun-tryClub.Themeetingwas attended not only byRespondent's officials and supervisors but also by three ofits leadmen, including Villegas, whom Respondent invitedbecause they were salaried employees. As subsequently con-sidered more fully hereinafter and found, these leadmenwere not supervisors within the meaning of the Act. Ingeneral,SelvinexplainedtothegatheringwhatRespondent's supervisors legally could and could not sayand do with respect to the employees during a union organi-zational drive.During the meeting, Anderson referred to a decline inproduction at plant 1 after the cut in piecework rates onFebruary 15, characterizing it as a "slowdown." Selvin ad-vised him that a deliberate slowdown by employees wasunlawful and they could be discharged therefor, but that heshould be certain that he could prove it. Anderson subse-quently testified that he first observed a "slowdown" in theupholstery department about a week after February 15.Respondent consistently referred to the alleged decline inproduction in the upholstery department as a "slowdown",which term implies deliberateness. A decline in productioncaused by extraneous factors, such as employee confusion,lack of material or lack of hours of employment, does notconstitute a slowdown, which is of course a form of unpro-tected concerted activity.On or about February 23, Selvin addressed all ofRespondent's employees at a mass meeting during workinghours.Her speech was tape-recorded and the transcriptthereof received in evidence. After informing the employees 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she represented Respondent as its labor consultant, andgenerally advising them of their right to join and assist labororganizations and their right to refrain from doing so, Selvincharacterized the Union variously as "rough, hoodlums,liars and dishonest." She implied that the Union was coerc-ing employees to join with threats of harm. She warned theemployees that the forthcoming election and ensuing bar-gaining if the Union won would be a long and time-consum-ing process during which the.employees would be deprivedof benefits which they might otherwise have received. Onthree occasions during her speech she implied that Respon-dent might go out of business if the employees elected theUnion. Thus,she statedthat during a prior encounter be-tween Respondent and the Union it had lied to the employ-ees and had almost cost Respondent its business. At anotherpoint, she stated that the Union would promise the employ-ees things that would put Respondent out of business, andthat they should prefer to have an employer in business thanone that had to close down because of such demands. Onceagain she stated that on a previous occasion the same Unionhad nearly caused Respondent "to close its doors, and itbecame very serious."She warned the employees that she was a tough bargainerand implied that she wouldengage insurface bargaining.Thus she advised them that the Union could not makeRespondent do anything it did not want to or was not ableto do, "so we just go ahead and bargain with them." Shewarned the employees that they might lose existing benefitsif they selected the Union and Respondent was compelledto bargain with it, by advising them that such bargainingwas "costly to the employer [who] had to spend money ona defense of that kind, why sometimes he does not have asmuch money to spend on wages, and it reacts on the em-ployees very badly if they are forced into an election." Shewarned the employees that they were probably deprivingthemselves of future benefits by supporting the Union, seek-ing an election and tying the employer's hands. Thus shestated "it won't do you one bit of good to say how manyholidays that Bob Anderson paid because he can't give youany more holidays now until election is over and it mightbe months and months and months." Again she stated:"We'd rather deal direct with our people. Now, you've tiedyour employer's hands so that he couldn't do anything foryou extra if he wanted to until after the issue is determined.Now if we have an election and they don't win the election,why everything is over right away. But while it is pendingand while they are negotiating, we can't initiate new thingsthat we might want to do ...pit's very stupid for employeesto tie their employer's hands so that he can't do the thingsfor them he might be inclined to do and might be able todo as he gets more business."She implied that she would refuse to bargain with theUnion concerning union security if it were elected by stat-ing: "I won't put it in the contract or I haven't put it in thecontract-that says you have to belong to the union and paydues as a condition of employment." She further stated:"But, the employer is free to do things or was, until you filedthis petition, the union filed this petition. Now he's had towait all these months, and as I say, the last case lasted abouttwo years and we didn't have an election .... We can'tbargain with you today even if we wanted to. If I wantedto say today ... we'll give them three more holidays-Icouldn't legally do it so I wouldn't do it. So you'll have tounderstand that you have tied our hands by enough of yousigning cards."At the conclusion of Mrs. Selvin's remarks, Andersoninvited individual complaints from the employees concern-ing the piecework rate cuts adopted February 15, contraryto his statements announcing such cuts on February 12.On February 24, the Union held a meeting ofRespondent's employees at a VFW hall. In addition to theunion officials, Belmont and Saldana both made speechesadvocating the Union. Villegas was present by invitation.Villegas vigorously interrogated the union officials with re-spect to certain proposed programs, particularly the wagespaid day workers as distinguished from pieceworkers.During the first week after the cut in piecework rates onFebruary 15, there was considerable employee unrest, dis-satisfaction and discussion in plant 1, leading to some over-all decline in production. The employees' union activities,led by Belmont and Saldana, commenced at the same timeas the cut in piecework rates. About a week after February15,Monti admittedly reported to Anderson thatBelmontand Saldana were talking excessively to other employeesand engaging in activities on behalf of the Union. He re-ported that they were talking too much in their department,at their benches, and at the benches of other employees,instead of working, and that something was going on withrespect to the Union. He also reported observing unionauthorization cards under Saldana's bench. About a weekor 10 days after February 15, Respondent decided that theoverall decline in production was due to a decline in pro-duction in the upholstery department, particularly the insid-ers.According to Monti, the decline in production wascentered in the insider section of the upholstery department,which included Saldana and Belmont, and was caused bythe fact that they were talking too much and avoiding bador "dog" jobs. "Dog" jobs were those which were incorrect-ly timed, i.e., took too long vis-a-vis the set piece rate. Montireported to Anderson that the production "slowdown" wascentered in the insider section of the upholstery department.Anderson instructed him to "do something" about it. Montithereafter observed that Belmont and Saldana were dodgingor avoiding the so-called dog jobs, which allegedly wouldcause a decline in production in the department.According to Anderson, Monti reported that there was alittle"slowdown" going on in the insider section of theupholstery department, but that Monti could take care ofthe problem. Anderson agreed to give him some time to doso. Anderson testified that this discussion took place aboutFebruary 25, and that the problem continued thereafter.Although Anderson and Monti testified that they wereaware that Belmont and Saldana allegedlywere causing aslowdown in production in the upholstery department, ad-mittedly nobody from Respondent spoke to or warned ei-ther about such alleged misconduct. Monti and Andersonclaimed that Respondent had a large backlog of orders anda need for full or high production in the plant at the time,although Respondent's records demonstrated the contrary.Although Respondent contended that the alleged slowdownby Belmont and Saldana was seriously hampering overallproduction and shipments during the 2 weeks following the SHELLY & ANDERSON FURNITURE MFG. CO.253piece rate cut, Respondent took no action with respect toBelmont and Saldana.Respondent's records demonstratedthat during those 2 weeks none of the insiders worked asmuch as 40 hours a week.Respondent employed six insidersin plant 1. During the first week,four of them worked only30 hours and the other two substantially less.Saldana denied that he, Belmont,or anyone else had everavoided"dog" jobs or engaged in a deliberate slowdown,although conceding that there was an overall decline inproduction during the first week after the substantial piece-work rate cut because of general employee dissatisfactionand unrest.Respondent had no rules against talking, andSaldana and Belmont admittedly had, while working,talkedabout the Union to various employees.Saldana admittedthat his production declined during the week of February15but said that thereafter it returned to normal.Respondent's records so reveal.Saldana correctly pointedout that during the week of February 15 available work wasslow and the employees only worked 30 hours.In fact, twoof the six insiders worked substantially less than 30 hoursthat week.Belmont was unavailable as a witness,havingmoved to Mexico.Manuel Rodriguez was Respondent's fastest insider,being approximately 50 percent faster than Leo Ullarich,the next fastest producer.Ullarich was slightly faster thanSaldana.Belmont,although the senior employee in the de-partment,was admittedly the slowest insider.On March 3,Rodriguez left his bench early and clocked out,allegedlybecause he was disgusted with the operation of the insiderline, particularly the alleged excessive talking and avoid-ance of dog jobs by Belmont and Saldana.Rodriguez alsoclaimed that this conduct prevented him from workingovertime when and if he wanted to, but Respondent's rec-ords established that no insider worked any overtime thatentire year up to then.Monti encountered Rodriguez andasked him why he was leaving early.Rodriguez replied thathe could not put up with the way things were going in theinsider department,but did not want to discuss it then andwould prefer to go home and cool off.Rodriguez agreed toreturn the next day.According to Rodriguez,he returned the next morning,March 4,started working and again Saldana and Belmontwere talking too much without working,as much as a halfhour to 45 minutes,and Rodriguez and Ullarich both decid-ed to quit,clock out,and go home.Ullarich testified tomuch the same effect and that he had much the same rea-sons for quitting as Rodriguez.The record establishes thatSaldana was not at work that day. Monti was present andasked Rodriguez and Ullarich to wait until he could arrangean audience with Anderson to discuss the situation and tryto correct it.- Contrary to the testimony of Ullarich andMonti,Rodriguez testified that he did all of the talking toMonti.Rodriguez and Ullarich agreed to see Anderson andshortly thereafter Monti,Rodriguez,and Ullarich proceed-ed to Anderson's office.According to Rodriguez,Andersonasked what the problem was and Rodriguez replied that itwas the way the other insiders were working, not makingany progress,and he saw no sense in staying and makingmuch less money than he formerly made.On cross-exam-ination,Rodriguez admitted that he told Monti and Ander-son that he was disgusted because he was not makingenough money.Rodriguez said that he did not actuallythreaten to quit but that he said that he could go somewhereelse and get a job easily.Rodriguez testified that he did notidentify who was slacking off in the insider department, buttold Anderson and Monti that all they had to do was lookat the piecework production sheets to determine who wasslacking off.At that point, Monti left Anderson's office and returnedwith the piecework production sheets for the prior weekending February 27. During each week,the employees at-tached their piecework tickets to such sheets and turnedthem in at the end of the week, Friday.According to Rodri-guez,Anderson and Monti agreed that the piecework ticketsfor the week ending February 27 demonstrated a substantiallack of production by Saldana and Belmont.However, asdiscussedmore fully hereinafter, Respondent'srecordsdemonstrated the contrary.In fact,Saldana's rate of pro-duction was the highest it had been for the entire year andBelmont's rate of production was slightly in excess of hisaverage for the year. Moreover, Rodriguez'rate of produc-tion for that week was his highest that year, and Ullarich'srate equalled his high for the year.Rodriguez could notrecallUllarich saying anything during this meeting withAnderson and Monti.Rodriguez did not learn of the finaldecision to terminate Belmont and Saldana until later thatday. Rodriguez testified that he did not want anybody dis-charged and did not ask Anderson to discharge anybody.Contrary to Ullarich, Rodriguez insisted that neither he norUllarich identified Belmont or Saldana by name.However,Rodriguez subsequently admitted that what he told Ander-son amounted to an ultimatum that either Saldana andBelmont be discharged or he would quit. According to Ro-driguez,Respondent'sExhibit 1, a letter signed by him,Ullarich, and Anderson that day, stating the reasons for thedischarge of Saldana and Belmont was not discussed at themeeting and was signed by Rodriguez later that day atUllarich's request.At least two of the four reasons statedtherein for the discharge of Saldana and Belmont were de-monstrably contrary_to fact.Ullarich testified that the decline in production and dis-ruption in the insider department was due entirely to Bel-mont and Saldana.According to Ullarich, it also cut hisproduction substantially,although as noted Respondent'srecords established the contrary.The record establishes thatUllarich was opposed to the Union.Ullarich also accusedBelmont and Saldana of dodging the dog jobs.Like Rodri-guez,Ullarich said that Saldana and Belmont were contin-uing the same misconduct and disruption on March 4,although the record establishes that Saldana was not presentthat day.Ullarich corroborated Rodriguez'statement thatthey both decided to quit and clock out, were persuaded notto do so by Monti,and instead met with Anderson.Accord-ing to Ullarich,both he and Rodriguez identified Belmontand Saldana as the cause of the lack of production andthreatened to quit unless they were discharged. Ullarichconfirmed that the piecework production records for theprior week were brought into the office and examined byAnderson and Monti.Again contrary to Rodriguez, Ulla-rich testified that during the meeting Anderson discussedthe signing of Respondent'sExhibit 1. Ullarich said thatduring the meeting he and Rodriguez agreed to sign 254DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent's Exhibit 1, which they did later that afternoon.Ullarich also said that Anderson stated that he would fireBelmont and Saldana if he ascertained after checking thathe could do so legally.Monti corroborated Rodriguez' testimony concerninghis departure from work on March 3 and their conversation,but denied having any conversationwith Ullarich duringwhich he identified Belmont and Saldana as the reasons forRodriguez' complaint. According to Monti, on March 4both Rodriguez and Ullarich threatened to clock out andquit because of the effect upon their production and earn-ings of the continued misconduct by Belmont and Saldana.As previously found, Monti knew that Belmont and Salda-na were activeon behalf of the Union and had reported hisobservations to Anderson, contrary to Anderson's testimo-ny. Monti corroborated that after Rodriguez' and Ullarich'scomplaint on March 4 he asked them to meet with Ander-son in his office. Contrary to Rodriguez and Ullarich, bothMonti and Anderson denied that they reviewed any piece-work production records during the meeting. Monti saidthat both Rodriguez and Ullarich identified Belmont andSaldana as the cause of the trouble and threatened to quitif they were not discharged. Contrary to Rodriguez, but inagreement with Ullarich, Monti said that Anderson askedthem both to sign a statement to that effect and they agreed.Monti claimed that he later brought Saldana and Belmontfrom their department to Anderson's office at his request,although the record established that Saldana was not atwork that day. Much of Monti's testimony was confusedand contradictory.Anderson testified that about a week after the cut in piecerates he ascertained that there was a"slowdown" in theupholstery department but did not know what was causingit.He said that he discussed the matter with Monti, who didnot state at that time who if anyone was causing the "slow-down" but said that he would look into and take care of it.To the contrary, Monti said at that time he informed Ander-son that the"slowdown" was being caused by Saldana andBelmont dodging dog jobs and talking too much.Anderson's discussion with Monti was approximately Feb-ruary 25 and the production problem allegedly continued.On March 3, Monti informed Anderson that Rodriguez hadpunched out and gone home because of his dissatisfactionand anger about the disruption in the insider section whichallegedly was affecting his production and earnings. Ander-son reminded Monti that he had stated he would take careof the problem and that they would have to do somethingabout it before long. According to Anderson, they agreedto wait a few days to see what developed.The following day, March4, Monti reported to Andersonthat they had a serious problem because Rodriguez andUllarich, the two fastest insiders, were threatening to quit,punch out, and go home. Anderson instructed Monti tobring them to his office. Monti did so. According to Ander-son, Ullarich said that he was not going to stay and watchSaldana and Belmont waste time and avoid the dog jobs,and either they had to leave or he and Rodriguez wouldleave. According to Anderson, Ullarich and Rodriguez gavehim an ultimatum that either he fire Saldana and Belmontor they would quit. The foregoing is completely contrary tothe testimony of Rodriguez. Rodriguez and Ullarichclaimed that the crowning blow was that Saldana and Bel-mont were doing the same thing that very morning, yetSaldana was not at work. Anderson claimed he asked Ro-driguez and Ullarich to wait and discuss it again the follow-ing day but they refused to do so. Anderson stated that hethen asked both if they would be willing to sign a statementconcerning what Saldana and Belmont were doing in thedepartment and they agreed. Anderson advised both that hewas going to fire Belmont and Saldana, again contrary tothe testimony of Rodriguez. Ullarich and Rodriguez re-turned to their work.Anderson then contacted Selvin. She informed Ander-son that a work slowdown was unprotected and he could legal-ly dischargeBelmont and Saldana,and she helped him pre-pare Respondent's Exhibit 1. Anderson stated that about1:30 p.m.he called Belmont and Saldana to his office andtold them that due to what was happening in their depart-ment he was discharging them. He also said that because ofthe ultimatum by Ullarich and Rodriguez he had no alterna-tive. According to Anderson, Saldana said nothing and Bel-mont said only that he had been with Respondent for a longtime and did not want to leave, but the decision was up toAnderson. Although Anderson denied that any productionrecords were present in his office during the meeting withRodriguez and Ullanch, he admitted that the day before hehad checked the piecework sheets from the insider depart-ment for the prior week ending February 27.Contrary toRespondent's contention that Saldana andBelmont were deliberately slowing down and their produc-tion was substantially below normal, Respondent's recordsfor the prior week established that Saldana's rate of produc-tion was the highest it had been that year,Belmont's wasslightly better than normal, Rodriguez' was the highest ithad been that year, and Ullarich's equalled his highest forthat year.2 In addition, one of the six insiders had been giventhe week off and none of the other five worked 40 hours.Later that day Anderson had Rodriguez and Ullarichsign Respondent's Exhibit 1, setting forth four reasons forthe discharge of Saldana and Belmont. The first reason wastheir alleged disruption of work by dodging "dog" jobs inthe upholstery department. The secondreason wasthat theyhad produced only one half of their weekly capability inpieces and apprentice upholsterers were turning out manymore pieces than they. As previously noted, Respondent'srecords for the prior week established the contrary. One ofthe two so-called apprentices did not work that week andthe others' rate of production was substantially lower thanthat of Saldana. The third reason was that the two fastestupholsterers were threatening to leave because of Saldanaand Belmont, and the fourth reason was that the outsidingand trimming department was constantly waiting for workbecause of an apparent deliberate slowdown by Saldanaand Belmont. Villegas, the leadman in charge of the finish-ing department, testified that he observed no slowdown inproduction during this period of time. During the 3 weeksfollowing Respondent's piece rate cut, when Respondentallegedly needed greater production from the insidersectionof the upholstery department, Respondent never worked2 Resp Exh 25. SHELLY & ANDERSON FURNITURE MFG. CO.255any of the insiders 40 hours a week and in fact all of themworked substantially less.Saldana denied that he or Belmont had ever deliberatelyavoided dog jobs.Belmont wasunavailable as a witness.Abel Macias, formerly Ramon Gonzales, and Antonio Ga-laz, the two other insiders, who did not participate in theUnion's subsequent protest strike, both testified that afterthe piece rate cut Saldana and Belmont did not talk anymore than the other insiders, had not avoided dog jobs, and,in fact, Belmont did most of the dog jobs because he wasthe slowest insider and the others regulated their work sothat Belmont would get most of the dog jobs. Macias andGalaz corroborated Saldana's testimony that during theweek immediately following the piece rate cut, all of theemployees producedless becauseof the general dissatisfac-tion and unrest. Contrary to the testimony of Monti, Rodri-guez, and Ullarich, the record establishes that Saldana wasnot at work on March 4. Saldana testified that he did notwork on March 4 because his daughter was sick, he had totake her to the physician, and he had his wife call Monti toadvise him that Saldana was taking the day off. At approxi-mately 2 p.m. that afternoon, Monti called Saldana's wifeand asked her to have him come to the plant as soon aspossible. Saldana arrived at the plant at 2:30 p.m. Montiinformed Saldana that Anderson wanted to speak with Sal-dana andBelmont.Anderson accused both of not pro-ducing enough and discharged them. The record containsno evidence that any of the insiders, including Saldana andBelmont,engaged in a deliberate slowdown. On the con-trary, during the week preceding their discharge, the periodchecked by Respondent during the meeting with Rodriguezand Ullarich,Saldana's rate of production was at a high forthe year andBelmont's wasabove average. Moreover, therepetition of misconduct by Saldana and Belmont on themorning of March 4, which allegedly led to Rodriguez' andUllanch's ultimatum and culminated in Respondent's deci-sion to discharge Saldana andBelmont,could not haveoccurred, inasmuch as Saldana was not at work. On March5, the Union filed its first charge, alleging the discriminatorydischarges of Saldanaand Belmont.On March 10, the hearing in the representation proceed-ing was held. Mrs. Monti testified that Respondent's lead-men, includingVillegas, were supervisors with the power tohire and fire, and Selvin subsequently stipulated that theleadmen weresupervisors within the meaning of the Act.The General Counsel alleged, and sought to establish, thatVillegas was a supervisor within the meaning of the Act insupport of the complaint allegation - that Respondentthrough Villegas engaged in surveillance of the employee'sunion activities by his attendance at the taco stand gather-ing on February 17 and at theunion meetingat the Veteransof Foreign Wars Hall on February 24, and also to establishknowledge by Respondent of Belmont's and Saldana's un-ion activities.With respect to the latter point, the recordestablishes that Monti was aware of the union activities ofBelmont and Saldana and reported them to Anderson priorto their discharge.The General Counsel contended that because Respon-dent had stipulated in the representation proceeding thatVillegas was a supervisor within the meaning of the Act, andRule 102.67(f) of the Board's Rules and Regulations prohib-,its "relitigating, in any related subsequent unfair labor prac-tice proceeding, any issue which was, or could have been,raised in the representation proceeding," Respondent wasforeclosed from relitigating in this proceeding whether ornot Villegas was a supervisor within the meaning of the Act.However, it is now well-settled that while such rule prohibitsrelitigating such issues in a subsequent "related" refusal-to-bargain case, it does not apply to a subsequent proceedingalleging violations of Section 8(a)(1) or (3) of the Act, al-though the evidence and findings in the representation pro-ceeding are entitled to weight as evidence in the subsequentunfair labor practice proceeding.; The recordestablishesthat Respondent's leadmen, including Villegas, were notsupervisors within themeaning ofthe Act. Thus they didnot have any of the powers enumerated in Section 2(11) ofthe Act. As leadmen of their departments they transferredwork assignments from Monti, the foreman, to the individ-ual employees in their departments, instructedless expe-nenced employees how work should be done, and uponoccasion informed Monti of employee misconduct. Con-trary to Respondent's admissions in the prior representationproceeding, they did not have the authority to hire, fire, ordirect the work of the employees in their departments. Theonly supervisor in plant 1 other than Respondent's officialswas Monti, Respondent's foreman. All of the leadmen re-ported to and took orders directly from him. All of theleadmen had their own workbenches and performed pro-duction work, just as the other employees, a majority of thetime. Although the three leadmen attended the meeting withSelvin at the Los Angeles Country Club on February 18, thiswas so because they were salaried employees whom Re-spondent mistakenly believed were supervisors. Despite the"persuasive relevance" of the evidence and findings in therepresentation proceeding, I conclude and find that Villegaswas not a supervisor within the meaning of the Act.On March 15, contrary to Anderson's statement on Feb-ruary 12 that the piece rate reductions were not negotiable,Anderson increased the piece rates an average of approxi-mately 20 percentas a resultof meetings he had with indi-vidual employees, which he had suggested after Selvin'sspeech to the employees on February 23 after the receipt ofthe Union's representation petition. A majority of the piecerates were increased, none were cut and some remained thesame. Respondent's prior practice had been to review piece-work rates once or at most twice a year.On April 22, the Union won the Board-conducted elec-tion and on April 30 was certified by the Board. On May21, Respondent by registered mail, return receipt requested,unconditionallyofferedSaldana and Belmont rein-statement to their former positions as of May 24. Saldanareceived Respondent's letter May 24 and returned to workJune 3. Respondent's letter to Belmont was returned un-claimed, Belmont having moved to Mexico.On May 25 and June 4, Selvin and the Union's bargainingcommittee, including two employees, conducted bargainingnegotiations without any progress being made. On June 9,at a union meeting of the employees, Jess Gonzales, theUnion's business manager, informed the employees of thelack of progress in negotiations with Respondent and sug-3Amalgamated Clothing Workers v N L KB,365 F 2d 898 (C.A.D C1966), andFarm Fans,Inc, 174 NLRB 723 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDgested that they take action with respect thereto. The nextnegotiation meeting with Selvin was scheduled for June 17.The employees unanimously voted to conduct a "protestdemonstration" of 10 or 15 minutes duration at work-start-ing time onthe morning of June 17 to protest Respondent'sdilatory bargaining tactics and to demonstrate their solidar-ity.On June 16 after work, the Union passed out handbillsat Respondent's plant advising all of the protest meeting at7:30 a.m. the following morning. This notice came to theattention of Respondent on June 16. The "meeting" wasscheduled on a corner vacant lot approximately 250 feeteast of Respondent's plant 1. Although this notice statedthat the meeting was not a strike, clearly as a concertedvoluntary withholding of services it was a strike.Shortly before 7:30 a.m. June 17, a number ofRespondent's employees gathered in the parking lot adja-cent to Respondent's plant 1, where they normally gatheredeach morning before the starting buzzer sounded. At orshortly before 7:30 a.m. approximately 34 employees 4 leftthe parking lot and proceeded to the vacant lot east of theplant to the "protest meeting," accompanied by Gonzalesand several other union officials. Approximately 11 employ-ees from plant 2 attended the protest demonstration, thebalance being from plant 1. As soon as Anderson ascer-tained that these employees had left the parking lot to at-tend the Union's protest demonstration during workingtime, he ordered the gate to the parking lot at plant 1 closedand called Zaionz at plant 2 and ordered him to close andlock the parking lot gate there. Such closings effectivelyprevented ingress to the parking lots and the adjacent em-ployee entrances to the plants. Anderson told Zaionz thatwhen and if the employees returned to work to tell them thatthey were laid off for the balance of the day. Andersondecided also to lay off the employees from plant 1 for thebalance of the day and so advised Monti and Randall.Respondentadmittedly decided to lockout andlay off theemployees for the balance of the day when and if theyreturned from their protestmeeting aspunishment for en-gaging in concerted activity, their concerted refusal to work,on Respondent's time.A few minutes after the protest demonstration com-menced, Gonzales returned to plant 1 and met Andersonnear the main entrance. Gonzales told Anderson that thedemonstration was a protest against Selvin's stalling bar-gainingtactics, that Gonzales had requested the protestersto make up the lost time, and that he hoped Anderson wouldnot retaliate. Anderson replied, "Let them protest." Accord-ing to Anderson, he also told Gonzales that he was layingthe protesters off for the day. Anderson then turned on thesprinkler system which watered the lawn of plant I and inthe process got Gonzales and Frank La Casella, a unionbusiness representative,wet. Gonzales returned to the lotwhere the protest meeting was going on, told the employeesto return to work and requested them to make up the timelost, approximately 15 minutes, at the end of that day. Allof the protesters from plant 1 returned to plant 1 in a groupand approached the entrance gate to the parking lot. Some4 Thirty-twoof the 34 employees who attended the meetingand who,together with Roberto Ibarra,were subsequently locked out by Respondentare listed in Appendix A attached hereto.The other two, Manuel Rodriguezand RamonTrujillo,were not locked out.were in the forefront and some in the rear, so there wasconsiderable variance in their recollection of what then hap-pened at plant 1.Although Anderson had instructed Monti to close theentrance gate, apparently several of the employees gotthrough the gate and approached the employeeentrance atthe side of the plant. Armando Quijada got inside the plant.Anderson told him not to punch in and that there was nowork for him that day. Quijada then rejoined the others inthe parking lot or at the entrance gate. Anderson cameoutside and told the group that they were laid off for thatday but that they should return to work the following morn-ing.Approximately 90 percent of Respondent's employeescould not understand English, but those who could translat-ed Anderson's remarks to the others. As a result ofAnderson's request or gestures, all of the employees insidethe gate moved outside and joined the others on the side-walk at the driveway. The gate was closed and subsequentlylocked.None of the employees present were allowed toreturn to work and all were informed, directly or otherwise,that they should return to work the following morning. Sub-sequently, the gate was reopened for a short time in orderto let those who had parked their cars in the parking lotbefore the demonstration meeting remove them. A few ofthe employees, e.g., Dorothy Duke, misunderstood or didnot hear what was said and did not realize that they weresupposed to return the following morning. Anderson admit-tedly intended to have all of the employees return to workthe following day.Gonzales and several other union representatives werepresent. Gonzales decided that Respondent had locked outthe protesters and accordingly secured picket signs from theunion representatives' automobiles and started a protestpicket line outside of Respondent's plants. Apparently someof the signs read "unfair labor practice" and others read "onstrike". Later that morning, Anderson, as was his custom,was jogging around the block in which the plants werelocated. Jose R. Solorio, known as "Boots," was seated ina chair holding a picket sign in the grass strip between thesidewalk and the curb in front of the entrance to plant 1. AsAnderson came jogging along the grass strip, where he al-ways ran because it was easier on his legs than the pave-ment, Solorio's chair was blocking Anderson's path. Hestooped down and tilted the chair over backwards, spillingSolorio onto the street. Solorio was not injured and he andthe other pickets enjoyed a hearty laugh.Much the same sequence of events occurred at plant 2.When the plant 2 protesters arrived they found the gatelocked and were unable to enter. Zaionz came out and toldthem that they were laid off for the day and that they shouldreturn to work the following morning. Zaionz later openedthe gate to permit Robert Garcia to remove his car from theparking lot, and told him that there would be work thefollowing day as usual. Picketing at both plants continuedfor the balance of the workday.The following morning,June 18, most of the employeesreturned to work shortly before 7:30 a.m. The testimony ofRespondent's witnesses concerning what its intentions wereon the morning of June 18 with respect to the protestersreturning to work was confused, contradictory, and incon-sistent. According to Mrs. Monti, the protesters would have SHELLY & ANDERSON FURNITURE MFG. CO.257been allowed to return to work that morning without anyconditions if they had reported for work, but none of themshowed up. She testified that Selvin had instructed her tokeep the timecards in the rack and let the protesters returnto work as usual. She further said that Selvin later advisedRespondent that it would have to proceed differently be-cause the protesters did not show up for work on the mom-ing of June 18. She conceded that there was plenty of workavailable for them that morning. However, the record estab-lishes beyond dispute, and Anderson admitted, that sub-stantially all of the protesters showed up for work on themorning of June 18 at starting time and were refused em-ployment by Respondent unless they would sign an "uncon-ditional application."Monti's testimony concerning Respondent's intentionson the morning of June 18 was totally confused. He twicetestified that the protesters could have returned to workwithout any conditions, and twice testified that they wouldhave had to sign an unconditional application to return towork. Anderson testified that after the picketing began onJune 17 he called Selvin, advised her of the fact, and in-formed her that the pickets were carrying signs which in-cluded the words "on strike." Anderson, as he had advisedthe employees that morning, intended that they return towork on June18 as usual.Selvin advised him that becausethe employees were carrying such picket signs he could notallow them to return to work the next morning as usual, butthat instead they would have to sign an "unconditionalapplication" to establish that they were returning to workvoluntarily without any offers or inducements by Respon-dent. Selvin instructed Anderson to use Respondent's reg-ular application for employment form, a full-size printedsheet containing the usual questions customary in applica-tions for employment, and print by hand on the top thewords: "This is an unconditional" above the caption, Appli-cation for Employment. According to Anderson, he ex-plained this requirement to Mrs. Monti and JosephineDumkrieger, Respondent's office manager, later the sameday. Dumkrieger testified that such forms were prepared thefollowing morning by Marie Peterson, the Montis' daugh-ter. Juanita Eidson, Respondent's receptionist, corroborat-ed this and testified that she was instructed on June 18 topresent such form for signing to anyone who came in seek-ing employment, including the protesters. About 9 a.m. Fri-day Anderson informed Monti that to return to work theprotesters would have to apply at the office and sign theunconditional application for employment form. Andersoninstructed Monti to explain to the employees that the word"unconditional" meant that they would not lose any senior-ity or benefits. On the contrary, Mrs. Monti testified thatsuch form did not exist on June 18 and did not come intoexistence until the middle of the following week. Selvinduring her testimony made no reference whatsoever to suchunconditional application for employment .5 Also contraryto Anderson and the record, Monti in his affidavit statedthat none of the protesters showed up for work at startingtime on the morning of June 18. The testimony and affida-vits of the Montis are so confused, inconsistent, and contra-dictory that I do not credit them unless otherwise5Resp.Exh. 24corroborated.-Because Anderson knew that he had told the employeesto return to work on June 18 as usual and had later receivedcontrary instructions from Selvin, he arrived at plant Iabout 7 a.m. on the morning of June 18 to prevent theprotesters from returning to work without signing such anunconditional application for employment. Contrary to thetestimony of five of the protesters, Anderson and Montitestified that their timecards were in the rack on the mom-ing of June 18. In view of Anderson's decision by way ofSelvin not to let them return to work without signing suchunconditional applications, it would appear logical for Re-spondent to have removed their timecards from the rack.Zaionz admittedly did so at plant 2. In any event,it is notof great significance inasmuch as it is undisputed that Re-spondent refused to permit the protesters to return to workthat morning unless they signed the unconditional applica-tion for employment form.Substantially all of the protesters gathered on the parkinglot adjacent to the employee entrance before 7:30 a.m. onthe morning of June 18 to return to work as instructed byAnderson the day before. Probably the first protester fromplant 1 to arrive at work on the morning of June 18 wasRenato Quijada, who arrived before 7:30 a.m. He enteredthe plant, saw that his timecard had been removed from therack and proceeded to Mrs. Monti's office. She advised himthat there was no work for him that day "because the workwas slow" and told him to call her Monday, June 21. Hedid so and she told him he could return to work the nextday, June 22, if he would sign a form which Respondent hadprepared. Five other protesters got inside the plant themorning of June 18. Four of them testified that their time-cards were not in the rack. One of them, Gilberto Ruelas,testified that he found his card in the rack, punched in, andwent to his work station. He and Jose R. Solorio both testi-fied that they entered the plant before 7:30 a.m. and pro-ceeded to their work stations. Jose L. Ruelas entered theplant immediately behind Gilberto but was unable to findhis timecard. Anderson approached and told him that thosewho had attended the protest meeting were to leave theplant, and if they wanted their jobs back they would haveto sign an application at the office, which would be openabout 8:30 a.m. Anderson then told Gilberto and Jose R.Solorio that they too should leave the plant and join theother protesters in the parking lot. All three did so.Substantially all of the plant 1 protesters, approximately20, were gathered in the parking lot. Anderson came out andspoke to them. The union organizers were present on thesidewalk some distance away. Anderson told the group sub-stantially the same thing that he had told Ruelas inside theplant, that if they wanted to return to work they would haveto go to the office when it opened to fill out an uncondition-al application. Some of the employees understood him tosay application as a new employee, but in any event it isundisputed that he was referring to Respondent's Exhibit24, Respondent's application for employment form with thewords "Thus is an unconditional" printed on top. Andersonin substance admitted the foregoing statements. He thenrequested the employees to leave the parking lot andRespondent's premises and go outside the gate, which theydid. Very few of the protesters understood English, but the 258DECISIONSOF NATIONALLABOR RELATIONS BOARDfew who did translated for the others.Anderson was notable to speak Spanish.The unionofficialsobserved Ander-son speaking to the group but were unable to hear what hesaid.Up to this point there was no picketing on the morningof June 18. Anderson followed the group'to the gate as theyleft the premises.At or near the gate,Anderson told theemployees that those who wanted to work would have to goto the office when it opened to make applications as "new"employees.Several of the union officials present heard this.Anderson admitted that he said that they would have to fillout unconditional applications.Thereafter,the union offi-cials again set up picket lines outside the plant and contin-ued to picket thereafter to protest Respondent's continuedlock out of the employees and refusal to permit their returnto work except upon the execution of an unconditionalapplication for employment.Somewhat similar events occurred with respect to theprotesters attempt to return towork on Fridaymorning,June 18,at plant 2.Zaionz,whom I do not credit unlesscorroborated,testified that he decided not to permit theprotesters to return to work on the morning of June 18,contrary to the admitted instructions of Anderson the daybefore,and accordingly removed their timecards from therack.Although Mrs. Monti,superintendent of both plants,testified that there was plenty of work available in plant 1and Respondent wanted all of the protesters to return towork on June 18, Zaionz testified that because of the lackof production in plant 2 on June 17 caused by Respondent'srefusal to permit the protesters to return to work that day,he decided that on the following day there would not besufficient work for all of the employees and that he wouldnot permit the protesters to return to work that day becauseof their concerted activity the day before.Contrary to thetestimony of many protesters who tried to return to workthe morning of June 18 and talked with Zaionz,he deniedthat he made any reference to signing an unconditionalapplication or knew anything about it at the time.Seven ofthe protesters from plant 2 testified concerning events thereon the morning of June 18.The first arrival,Luis Cortez,could not find his timecardbut proceeded to his work station.Subsequently,Zaionztold Cortez that he could not work that day and if he wishedto return to work he would have to go to the office thefollowing Monday and fill out an application.Zaionz wasable to converse in Spanish.Other protesters were arrivingatwork and Zaionz instructed Cortez to tell them whatZaionz had told Cortez.He did so.They also ascertainedthat their timecards were not in the rack.This group thenleft the plant pursuant to Zaionz'orders.Saldana arrivedabout 7:30 a.m.and spoke with Zaionz,who told him therewas no work for him that day but to return Monday.Zaionzdistributed the paychecks for the past week,which werenormally distributed Friday afternoon,to all of the protes-ters that morning,because he had decided that he would notpermit them to work that day.Robert Garcia arrived that morning,proceeded to hisworkbench,and started working.When Zaionz camearound with the paychecks,he asked Garcia why he wasworking since his timecard was not in the rack.Garciareplied that Zaionz had told him the day before to returnto work that day. Zaionz told Garcia there was no work forhim that day.Garcia asked if he was being laid off or fired.Zaionz replied that he was not, but that, according to Selvin,Garcia had quit the daybefore when he attended the protestmeeting.When Garciaprotested that he had not quit buthad tried to return towork the daybefore but had beenlocked out,Zaionz replied that if Garcia wished to returnto work he would have to go to the office and fill out anapplication as a new employee.When Garcia asked,Zaionzreplied thatthis would not guarantee his job.When Lopezarrived that morning,Zaionz informed him that he wasbeing giventhe day off. Lopez askedfor his second check,customarywhen an employee was laid off or discharged,but Zaionz refused to give it to him. Zaionztold Lopez thatto returnto work he would haveto wait until the officeopened to fill out an application.RamonTrujillo hadattended the protest demonstrationbut was excused by Respondent from workingthe prior dayas one of the two employee-members of the Union's nego-tiating team.When he returnedto work the afternoon ofJune 17,Zaionz told him there was no work and sent himhome,although Trujilloprotested that there was plenty ofwork available. Trujillo returnedon the morning of June 18and was informedby Garciathat Zaionz was laying offeverybody who had attendedthe protest meeting.Trujillothen asked Zaionz for his check.Zaionz replied that he didnot get one.When Trujillo asked why,Zaionz replied be-cause Trujillo had an excuse for being absent the day be-fore.Trujillo heardZaionz tell Garcia andLopez that if theywanted to return towork they wouldhave to go to the officeand sign a new application.Trujillo remained at workthroughoutthe subsequent events herein.Later thatday several of the employees went to the officeat plant 1, were shown the application for employment withthe words "Thisis an unconditional"printed on top, andtold they wouldbe required to sign it in order to return towork.Most of the employees were unable to read Englishor understandthe form,but understood the word "uncondi-tional," inasmuch as the Spanish equivalent is spelled al-most the same and means substantially the same thing.Although Mrs.Monti testifiedthat suchform did not comeinto existenceuntil the middleof the following week, An-derson admitted that he instructedMrs.Monti andRespondent'sofficemanager to prepare the forms onThursdayafternoon,June17, and thaton the morning ofJune 18 he instructed both Montis how to handle the formand what to tell any of the employees who came to the officeto returnto work.He told them to inform such employeesthat the applicationform meant that they were returning towork unconditionally and that theywould have the samejobs and benefits as previously.Also contraryto Mrs. Mon-ti,Zaionz testified that she called him June 18 after 9 a.m.and instructed him in the use of such application form in theevent anyof the protesters wanted to return towork at plant2. It is somewhat difficult to perceive how the words "Thisis an unconditional application for employment"could beequated withan assurance that the employees were return-ing to their former jobs without any loss of prior benefits.Later thatmorning,ArmandoQuijada andJose L. Rue-las entered the front office and requested permission of thereceptionistto pick uptheir tools.Shortly thereafter, theMontis came to the reception room.They asked the two SHELLY & ANDERSON FURNITURE MFG. CO.259employees if they wanted to return to work.When they saidyes, one of the Montis handed Quijada the application foremployment form.One of the Montis advised him that if hewanted to return to work he had to fill out or sign theapplication.Quijada and Ruelas both replied that theywanted to work but not under such conditions.Mrs. Montiallegedly told them that signing such application would notaffect their prior wages or benefits.They then informedMrs. Monti that they wanted their tools.She asked them towait and later brought them a form of receipt to sign fortheir tools.Although neither of them were able to read it,Ruelas started to sign his,whereupon Quijada suggestedthat before signing they check with someone who could readEnglish.They took the receipt outside to La Casella whotold them its contents.The receipt read that the signer wasnot seeking"re-employment"but only permission to get histools.When both of the employees subsequently refused tosign the receipt Monti gave them their tools without a re-ceipt.That same morning,Carlos Miranda and Ramiro Carril-lo entered the lobby office and the receptionist summonedMonti.Miranda and Carrillo informed Monti that theywanted to return to work.He produced a copy of the appli-cation for employment with the insertion on top and toldthem they would have to sign it before they could return towork.He told them it meant that they would lose no bene-fitsor wages and was for the protection of Respondent.Because Miranda and Carrillo could not understand Monti,he first called Villegas and subsequently Hector Gonzales totranslate for him.They explained to Miranda and Carrillowhat Monti had stated.Both of them then asked Monti whythey should have to fill out an application form for employ-ment when they already had one on file. Miranda testifiedthat he could make out the word"unconditional" on theform.They refused to sign but took a copy of the form withthem to show the union officials.Subsequently,La CasellatoldMiranda not to sign anything.On June 18,the Union filed a second charge with theBoard alleging a refusal to bargain and a discriminatorysuspension or discharge of the employees who engaged inthe concerted work stoppage on June 17.Sometime in the afternoon of June 18,Monti informedAnderson that the protesters were refusing to sign the un-conditional application for employment form to return towork because they did not understand its meaning, couldnot understand why they should fill out such an applicationfor employment when they already had one on file andconsidered themselves still employees, and could not under-stand the reason for the word"unconditional".Andersoncalled Selvin. She said that she would prepare a shorter andsimpler form for the protesters to sign before they couldreturn to work.She prepared such form,Respondent's Ex-hibit 6,and Respondent presented it to employees who triedto return to work on and after Monday,June 21.It read:"I the undersigned make an unconditional offer to return tomy job.This is a voluntary offer.SignedDate."Mrs. Monti had a supply of such formstyped and given to the receptionist to replace the applica-tion for employment form in the event any employeessought to return to work.Again she or Monti were to becalled in the event any employee came to the receptionoffice for that purpose.Again Selvin directed that the formmust be used to protect Respondent from a potential chargeof soliciting"strikers"off the picket line. Respondent's offi-cialswere instructed to tell the employees that such formmeant that they would not lose any wages or other benefits,that they were not making Respondent any promises, andthat it was not making them any promises.The same formwas supplied to Zaionz for use at plant 2 on June 21 andthereafter.Although most of the protesters never saw eitherRespondent'sExhibit 6 or Respondent'sExhibit 24, whenthe latter was used on Friday,June 18,the word quicklyspread among all of the protesters that Respondent wasrequiring them to sign an "unconditional"application foremployment before they could return to work and, on Mon-day, June 21,and thereafter,that Respondent was requiringthem to sign a smaller form,still containing the word "un-conditional"and generally referred to by both parties as an"application."On either June 21 or June 22,Renato Quijada came to theoffice to talk to Mrs.Monti pursuant to her request on June18, when she told him there was no work that day but to callon Monday.She told him he could return to work if hewould sign Respondent's Exhibit 6. Quijada was unable toread and understand English,but he advised Mrs. Montithat he could not understand what the form meant and wasparticularly troubled by the word"unconditional".She ex-plained that the form meant that no promises were beingmade by either him or Respondent,and that he would notlose any seniority or benefits if he signed.Quijada refusedto sign the form.She refused to give him a copy of the formbut told him that Manuel Rodriguez had one.AlthoughRodriguez had attended the protest meeting on June 17, he,like Trujillo, was not locked out because he too had beenofficially excused to attend the bargaining negotiations thatday as a member of the Union's committee and accordinglywas still employed by Respondent. This was the same Ro-driguez who participated in the discharge of Belmont andSaldana.On either June 21 or 22,several of the protesters atplant 1 talked with Monti,who used Valenzuela, one ofRespondent's leadmen,as an interpreter.They told Montithey wanted to return to work.He replied that they coulddo so if they would sign Respondent'sExhibit 6. He ex-plained through Valenzuela that it meant that Respondentdid not promise them anything and that they were returningto work voluntarily.The protesters replied that they hadbeen advised by the Union not to sign anything and refusedto sign.They too were disturbed by the word "uncondition-al."On various subsequent occasions,Valenzuela talkedwith approximately 10 to 12 other protesters who asked himwhat Respondent'sExhibit 6 meant and how they couldreturn to work.He told them that he could not see anythingin particular to Respondent's Exhibit 6 and that the word"unconditional"only meant that they were not promisingRespondent anything and Respondent was not promisingthem anything.On or about June 24, a group of about five protestersspoke with Monti at plant 1 concerning their desire to returnto work.Their spokesman,who was able to speak English,toldMonti that they were speaking on behalf of some 19protesters who wished to return to work.Monti replied that 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDall they had to do was sign Respondent'sExhibit 6, thepurpose of which was to protect Respondent.He againexplained that the word"unconditional"meant that theywould lose no benefits or wages.Their spokesman repliedthat he could not understand the form or its purpose. Montigave him a copy.They took it to Gonzales who told themthat they should not sign anything.During the ensuing days,a number of the protesters talked to Rodriguez about theirdesire to return to work and their uncertainty with respectto what their status would be if they signed an "uncondi-tional application."He told Mrs. Monti that he had talkedwith approximately 20 employees who wanted to return towork upon the condition that they all return.She gave hima copy of Respondent's Exhibit 6 to show and explain itsmeaning to them, and told him that they had to sign it inorder to return.All of them were troubled by the word"unconditional."Rodriguez explained that it simply meantthat they were to come back to work without any changes,as if nothing had ever happened.Subsequently,Rodriguezgave the form to Renato Quijada.None of this group waswilling to sign the unconditional application.The record establishes that at plant 2 Zaionz told individ-ual protesters who sought to return to work on and afterJune 21 that they would have to sign Respondent'sExhibit6 and gave them the same explanation as given at plant 1.The record establishes that the Union at all times advisedthe protesters not to sign either Respondent's Exhibit 24 orRespondent's Exhibit 6.Several weeks later,four of the protesters,FranciscoGarcia,Jose Alamillo,Renato Quijada,and Victor Rodri-guez,signed Respondent's Exhibit 6 and returned to work.The record establishes that Rodriguez returned to work onJuly 20,Quijada on July 27,and Alamillo on August 18. Therecord does not establish the exact date upon which Garciareturned because Respondent was unable to locate his per-sonnel record.However,such date should be readily ascer-tainable from other records because Garcia was in charge ofthe button department in plant 2,which position he resumedupon his return.The record reveals facts with respect to several individualemployees somewhat at variance with the above-found pat-tern and facts concerning the majority of the protesters, butRespondent conceded that such individuals, including thosewhom Respondent mistakenly considered to be among theprotesters,should be treated in the same fashion as all of theprotesters who were refused employment on June 17 andsubsequently refused employment unless they would signone of the forms prepared by Respondent.Thus,DorothyDuke was present at the protest meeting June 17 and re-turned to the plant to work at about 7:45 a.m. Accordingto her,she spoke with Anderson who told her that she wasno longer needed.As a result she did not report for workon the morning of June 18. However,she picked up herpaycheck that afternoon at the plant from Mrs. Monti, whodid not inform her that she could return to work.Duke laterascertained,as did all of the protesters, that she would berequired to sign one of Respondent's application formsin order to return to work.Duke was unwilling to do so.Roberto Ibarra was not at the protest demonstration on themorning of June 17. He arrived at work a few minutes afterthe protesters had returned to the plant and were gatheredin the parking lot, when Anderson told them they could notwork that day but to return the next day.Ibarra started toenter the plant to work,but Monti directed him to leave thepremises with the others.He left the parking lot with thelarge group as it moved onto the sidewalk shortly before thepicketing commenced.Ibarra returned to work the nextmorning about 7:20 a.m., but Monti again prevented himfrom entering the plant.Monti told him and several otheremployees that, if they wished to return to work,they wouldhave to go to the office and sign an application.Thus it isapparent that Respondent by mistake treated Ibarra as oneof the protesters.During the latter part of the week of June 21, Respondentbegan hiring replacements. The record establishes that allreplacements were hired as temporary employees.The pro-test picketing continued until the hearings herein.The parties stipulated that, of the 34 employees named inthe complaint as having been discriminatorily locked out onJune 17, the 30 named in General Counsel's Exhibit 8 werepresent at the demonstration.The parties further stipulatedthe presence of Francisco Garcia and the record establishedthe presence of Jose Alamillo. The record further establishesthat all 32 of these employees were locked out on June 17and subsequently refused employment under the circum-stances hereinabove found,plus, by mistake, Ibarra. Thisresults in the total of 33 listed in Appendix A. The recordfails to establish that Carlos Rios,the other employeenamed in the complaint,was present at the protest demon-stration or subsequently refused employment. As previouslynoted,four of the employees listed in Appendix A signedRespondent's Exhibit 6 and returned to work several weekslater.On August 18, the Union filed an amendment of itssecond charge,withdrawing its charge that Respondent hadfailed and refused to bargain.C. Interference,Restraint, and Coercion1.SurveillanceThe complaint alleged that in February Respondentthrough Villegas engaged in surveillance of the employees'union activities at the taco stand and at the meeting at theVFW Hall.As hereinabove found, Villegas,the leadman ofRespondent's finishing department, was present at the tacostand on February 17 when Belmont and Saldana werepassing out union authorization cards and he was given andsigned an authorization card.Villegas' presence was nor-mal, as he customarily ate lunch at that location with theother employees.The record establishes that the employeesconsidered Villegas a fellow employee and not a supervisor.Villegas by invitation also attended the union meeting at theVFW Hall on February'24,where both Belmont and Salda-na made speeches favoring the Union, and Villegas partici-pated in the program to the extent of questioning Gonzalesconcerning prospective wages for Respondent's day work-ers. There is no evidence in the record that Villegas reportedany of these events to Respondent, and in fact there isaffirmative evidence to the contrary.Anderson,at the re-quest of Selvin, subsequently criticized Villegas as a supervi-sor for attending these meetings,at which point Respondentascertained that Villegas was not,in fact, a supervisor with-in the meaning of the Act. As hereinabove found, although SHELLY & ANDERSON FURNITURE MFG. CO.261Respondent stipulated to the contrary during the represent-ation proceedings, Villegas was not a supervisor within themeaning ofthe Act and, accordingly, I conclude and findthat Respondent did not engage in surveillance of its em-ployees' union activities as alleged in the complaint.2. The Selvin speechThe complaint alleged that in February Respondent,through Selvin, at its plant threatened employees with moreonerous conditions of employment,that Respondent mightgo out of business, and that Respondent would refuse tobargain with the Union, all if the employees selected theUnion; threatened to withhold improvements in conditionsof employment if the employees continued to support theUnion; and implied that Respondent was engaging in sur-veillance of the employees' union activities. The foregoingallegation referred to Selvin's speech on February 23 at theplant to the assembled employees.As hereinabove found, Selvin, during her speech, aftercharacterizing the Union as dishonest, rough, liars, andhoodlums and implying that it was coercing employees tojoin by threats, warned the employees that the election andsubsequent bargaining was a long, time-consuming processduring which the employees would be deprived of benefitsthey might otherwise have received.On three occasions, shedirectly implied that Respondent might go out of businessif the employees elected the Union.On two occasions, sheimplied that she would engage in surface bargaining andnot bargain with the Union in good faith. In addition, shewarned the employees that they might lose existing benefitsif they selected the Union and Respondent was compelledto bargain with it. She also warned the employees that theywould be depriving themselves of future benefits by sup-porting theUnion, seeking an election, and tieingRespondent's hands. There was nothing in Selvin's speechcontainingany implication that Respondentwas engagingin surveillance of the employees' union activities.The Supreme Court has delineated the criteria applicableto distinguishing permitted employer opinions and pre-dictions from proscribed threats,pointing out,inter alia,that an employer "may even make a prediction as to theprecise effects he believes unionization will have on hiscompany. In such a case, however, the prediction must becarefully phrased on the basis of objective fact to convey anemployer's belief as to demonstrably probable conse-quences beyond his control or to convey a managementdecisionalready arrivedat to close the plant in case ofunionization....If there is any implication that an employ-er may or may not take action solely on his own initiativefor reasons unrelated to economic necessities and knownonly to him, the statement is no longer a reasonable pre-diction based on available facts but a threat of retaliationbased on misrepresentation and coercion,and as such with-out the protection of the First Amendment. We thereforeagree... that `conveyance of the employer's belief, eventhough sincere,that unionization will or may result in theclosing of the plant is not a statement of fact unless, whichismost improbable, the eventuality of closing is capable ofproof.' . . . As stated elsewhere, an employer is free only totell `what he reasonably believes will be the likely economicconsequences of the unionization that are outside his con-trol,'and not `threats of economic reprisals to be takensolely on his own volition.' " The Court further stated thatthe Board has the "duty to focus on the question `what didthe speaker intend and the listener understand.... "' andthe Court further observed that an employer "can easilymake his views known withoutengagingin `brinkmanship'when it becomes all too easy to `overstep and tumble intothe brink.' . . . At least he can avoid coercive speech simplyby avoiding conscious overstatements he has reason to be-lieve will mislead his employees."6I am satisfied and find that Respondent, by threateningits employees with more onerous conditions of employment,threatening that it might go out of business, and threateningto refuse to bargain in good faith with the Union, all if theemployees selected the Union, and threatening to withholdimprovements in terms and conditions of employment if theemployees continued to support the Union, engaged in in-terference,restraint,and coercion in violation of Section8(a)(1) of the Act.'3. The wageincreaseThe complaint alleged that in March Respondent in-creased its piecework rates to induce the employees to re-frain from supporting the Union. As hereinabove found,effective February 15, Respondent substantially cut all of itspiecework rates and informed the employees that such rateswere final and not negotiable and they could quit if theywere dissatisfied. On February 18, the Union filed its repre-sentation petition.The unrest and dissatisfaction among theemployees caused by Respondent's piece ratecut led direct-ly to the employees' union activities, of which Respondentwas fully aware on and after February 18. On February 24,after Selvin's speech to the assembled employees, Anderson,contrary to his statements on February 12, invited individ-ual employee negotiations with respect to adjusting thepiece rates upward. The record establishes that Respondentnormally adjusted its piece rates once or at most twice ayear. The suggested negotiations with individual employeesfrom the various departments followed. On March 15, Re-spondent granted a substantial increase in the majority ofitspiecework rates. I am satisfied and find thatRespondent's purpose was to induce the employees to re-frain from supporting the Union.It is well settled that the promising or granting of wageincreases or other benefits during an organizational cam-paign or the pendency of an election for the purpose ofinducing employees to vote against the union is an unfairlabor practice in violation of Section 8(a)(1) of the Acts Theappropriate test is whether or not such benefits would havebeen granted for sound economic reasons in the normalcourse of events absent union activity by the employees. Ifthey would not have been, but instead are promised orgranted because of such,activities in order to induce theemployees to vote against their union or abandon such activi-ties,their promising or granting is in violationof the Act .96NL.R.B. v. Gissel Packing Co,395 U.S 375.7Hicks-Ponder Co., A Division of Blue Bell,Inc,186 NLRB 712; andGreatPlain SteelCorp,183 NLRB No. 96.8N L R. B. v Exchange Parts Company,375 U S 405.9Great Plain SteelCorp.,183 NLRB No. 96. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDI conclude and find that Respondent, by granting its em-ployees pieceworkrate increasesto induce them to refrainfrom supporting the Union, engaged in interference, re-straint, and coercion in violation of Section 8(a)(1) of theAct.4. Threats of dischargeThe complaint alleged that in June Respondent, byZaionz, threatened that it would discharge employees whoengaged inunion or protected concerted activities. Thisallegation had reference to Zaionz' conversations with Rob-ert Garciaand RamonTrujillo on the morning of June 18when they tried to return to work at plant 2. As heremabovefound, when Garcia returned to work on the morning ofJune 18 because he had been told by Zaionz the day beforeto do so, Zaionz asked him why he was working since histimecard was not in the rack. Zaionz then told Garcia thatthere was no work for him that day. When Garcia asked ifhe was being laid off or fired, Zaionz replied that he was notbut that, according to Selvin, Garcia had quit the day beforewhen he attended the protest demonstration. When Garciaprotested that he had not quit but had tried to return towork and had been locked out, Zaionz replied that if hewished to return to work he would have to go to the officeand fill out an application as a new employee. When Garciaasked if doing that would guarantee his job, Zaionz repliedthat it would not. Zaionz denied the foregoing conversation,but I credit Garcia.Trujillo had attended the protest demonstration on June17 but had been officially excused from work that day as amember of the Union's negotiatingteam.When Trujilloreturned to work that afternoon, Zaionz sent him home,apparently by mistake, although there was work available.Trujillo returned to work the following morning. Havinglearned that Zaionz was laying off everybody who had at-tended the protest meeting, Trujillo asked Zaionz for hispaycheck. Zaionz replied that Trujillo unlike the others didnot get a check. When Trujillo asked why, Zaionz repliedbecause Trujillo had an excuse for being absent the daybefore. Trujillo heard Zaionz tell other employees who hadattended the protest demonstration that if they wanted toreturn to work they would have to go to the office and signa new application. Zaionz did not deny Trujillo's testimony.I credit Trujillo.Zaionz' statement to Garcia that he had quit his employ-ment because he had attended the protest demonstrationduring working hours, and Zaionz' subsequent statementthat Garcia could not get his job backunlesshe filed anapplication as a new employee, and even this would notguarantee him his job, clearly constituted, if not an actualdischarge, a threat to discharge Garcia for having engagedin a protected concerted activity. Zaionz' statement to Tru-jillo,who was present and heard Zaionz tell others who hadattended the protest meeting that they could not come backto work unless they went to the office and signed a newapplication, that he was not being laid off and getting apaycheck like the others because he had been officiallyexcused from working the day before clearly constituted astatement that if Trujillo had participated in such concertedactivities without being officially excused from work he toowould be laid off and required to file a new application,clearly a threat or warning not to engage in such union orconcerted activities. I conclude and find that by the forego-ing statements to Garcia and Trujillo, Respondent threat-ened them with discharge or layoff forengagingin union orprotected concerted activities in violation of Section8(a)(1)of the Act.5.Physical interferenceThe complaint alleged that in June Respondent by An-derson physically interfered with employees engaged in un-ion or protected concerted activities. This allegation hadreference to the incident on the morning of June 17 whenAnderson turned on the sprinkler system at plant 1 and gotGonzales and La Casella wet, and the incident later thatmorning after the picketing started when Anderson whilejogging tipped over a chair in which Jose R. Solorio wasseated holding a picket sign, spilling him onto the street.There is no evidence in the record that Anderson delib-erately got Gonzales and La Casella wet and, in any event,there were no employees involved. With respect to the"Boots" incident, although he clearly was engaged in aprotected concerted activity, there can be no doubt but thatthe incident amounted to little more than horseplay or at themost pique, resulted in no injury and caused everyone, in-cluding Boots, to laugh. It clearly did not tend to interferewith, restrain, or coerce the employees in violation of theAct. I conclude and find that the General Counsel has failedto sustain his burden of proof with respect to this allegationand that Respondent did not, as alleged in the complaint,physically interfere with its employees engaged in union orconcerted activities in violation of the Act.D. Discrimination in Hire or Tenure,Terms,or Conditionsof Employment1.Belmont and SaldanaThe complaint alleged that on or about March4, Respon-dent dischargedBelmont andSaldana and thereafter failedand refused to reinstate them, because of their union orother protected concerted activities. As hereinabove found,on March 4, Respondent discharged Belmont andSaldana,allegedly because of their deliberate slowdown, their ex-tremely low production, their constant talking and avoid-ance of dog jobs, and the alleged threat by Rodriguez andUllanch to quitunlessRespondent discharged Saldana andBelmont. Respondent's Exhibit 1, signed by Anderson, Ro-driguez, and Ullarich the same day, set forth four reasonsfor the discharges, at least two of which were contrary tofact, i.e., that the number of pieces produced by Saldanaand Belmont were half of their capability and apprenticeupholsterers were turning out many morepieces,and thatRespondent's outsiding and trimming department was con-stantly waiting for work because of an apparent deliberateslowdown by Saldana and Belmont. As hereinabovefound, the testimony of Respondent'switnessespresent atthe meeting, namely, Anderson, Monti, Rodriguez, and Ul-larich, at which Respondent decided to dischargeBelmontand Saldana, was a maze of confusion, contradictions, andinconsistencies.One of the few consistencies was that Ulla-rich and Rodriguez were complaining about Belmont and SHELLY & ANDERSON FURNITURE MFG. CO.263Saldana and threatening to quit because their activities hadallegedly interfered with the production of Rodriguez andUllarich. However, Respondent's own records establishedthat for the week in question and under consideration at themeeting both Rodriguez' and Ullarich's production wassubstantiallyin excessof normal.Saldana and Belmont commenced their activities on be-half of the Union immediately after the February 15 piecerate cut and shortly thereafter Monti informed Andersonthat they were doing a lot of talking andengagingin unionactivities in the upholstery department. Respondent's dis-covery of a "slowdown" in production in the upholsterydepartment coincided with its discovery of Belmont andSaldana's union activities. The record establishes that dur-ing the first week after the piece rate cut, there was a generaldecline in production throughout plant 1, including the up-holstery department, caused by general employee dissatis-faction and unrest and not by any specific conduct ofBelmont andSaldana. The record establishes the followingfacts discrediting Respondent's alleged reasons for dis-charging Belmont and Saldana:1.Rodriguez' and Ullarich's alleged threat on March 4 toquit if Belmont and Saldana were not discharged becauseof their continued misconduct that morning, consisting ofdisrupting production in the upholstery department by ex-cessive talking and avoiding dog jobs, when the record es-tablishes that Saldana was not at work that day;2. Substantially contradictory and inconsistent state-ments among Respondent's four witnessesconcerning theirdiscussion at the meeting on the morning of March 4 lead-ing to the discharge of Belmont and Saldana;3. Respondent's checking of the insiders' production rec-ords for the prior week at that meeting, allegedly estab-lishing that the production of Belmont and Saldana wassubstantially below normal (only half of their capabilityaccording to Respondent's Exhibit 1), when Respondent'sproduction records established that during the week underconsideration Saldana's rate of production was his highestfor that year and Belmont's was above normal;4. Rodriguez' and Ullarich's contention that their pro-duction was substantially lowered by the conduct of Saldanaand Belmont, when Respondent's records for the prior weekunder consideration revealed Rodriguez' rate was his high-est for the entire year and Ullarich's equalled his high forthe year;5. The testimony of Saldana corroborated by two otherinsiders that Saldana and Belmont did not avoid dog jobsand that in fact Belmont did most of the dog jobs;6. The fact that Respondent never criticized or warnedSaldana or Belmont about their alleged poor production orany other misconduct; and7. Respondent's contention that it needed substantiallymore production from the insider section of the upholsterydepartment during the 3 weeks after the cut in piece rates,when Respondent's records established that none of theinsiders worked as much as 40 hours any of those weeks andthe overall average was less than 30 hours per man per week.A preponderance of the reliable, probative, and substan-tial evidence in the entire record convinces me, and I find,that Respondent's alleged reasons for discharging Belmontand Saldana were pretexts and that its real reason was theirunion activity, ascertained by Respondent shortly beforetheir alleged misconduct. I conclude and find that Respon-dent discharged Belmont and Saldana on March 4 becauseof their union activities, thereby discriminating againstthem in violation of Section 8(a)(3) and (1) of the Act. Ashereinabove found, on May 21, effective May 24, Respon-dent by registered mail offered Saldana and Belmont un-conditional reinstatement to their former positions. Saldanareturned to work June 3 and Respondent's letter to Belmontwas returned unclaimed because he had moved to Mexico.2.The June 17 lockoutThe complaint as amended alleged that on June 17 Re-spondent locked out, discharged, or laid off 34 named em-ployees, and thereafter failed and refused toreinstate them.The record establishes that the 33 employees named in Ap-pendix A hereof were locked out on June 17 and subse-quentlyrefusedemploymentexceptunderthecircumstances hereinabove found. The record failed to es-tablish that Carlos Rios, the other named employee, waspresent at the protest demonstration or subsequently re-fused employment. Two other employees, Manuel Rodri-guez and Ramon Trujillo, were present at the protestdemonstration but were not subsequently refused employ-ment because they had been officially excused to attend thenegotiation meeting that day.As hereinabove found, pursuant to prior agreement anda written notice distributed June 16, some 34 employeesattended the Union's protest demonstration on the morningof June 17 at 7:30 a.m., Respondent's work startingtime, toprotest Respondent's alleged dilatory tactics in bargainingand demonstrate their solidarity. Although the Union mis-takenly referred to the protestmeeting asa demonstrationand stated that it was not a strike, quite clearly it was aconcerted voluntary withholding of services and as suchconstituted a strike within the meaning of the Act. As soonas the strike commenced, Anderson decided to punish theprotesters because of their concerted activity by lockingthem out for the balance of the day, and gave orders to closethe gates at plant 1 and to close and lock the gates at plant2.A few minutes after the strike began, Gonzales informedAnderson that the employees would return to work in a fewminutes and asked him not to take any reprisals. Andersonrefused and subsequently informed all of the employees thatthey were laid off for the day and to return to work thefollowing morning. Anderson admitted that his motivationwas punitive, not caused by any economic or productionnecessities.All of the strikers returned to plants 1 and 2 at approxi-mately 7:45 a.m. and unconditionally offered to return towork, whereupon Anderson and Zaionz told them that theywere laid off for the day and to return to work the followingmorning. Respondent contends that the 15-minute proteststrike was an unprotected concerted activity, but the recordestablishes the contrary. This was not the type of unprotect-ed concerted activity such as the intermittent or recurrentunannounced work stoppages proscribed by the SupremeCourt,1° nor a refusal to work overtime, a refusal to work10 InternationalUnion,UAW, Local 232v.WisconsinEmploymentRelationsBoar4336 U.S. 245 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDweekends, or a refusal to perform certain tasks, proscribedas an attempt by employees or their union to dictate theirown terms and conditions of employment. The record con-tains no evidence whatsoever of intended repetition. Thecases are legion, and I find, that the strike on the morningof June 17 was a protected concerted activity. II It followsand I find that Respondent's refusal to permit the strikersto return to work on the morning of June 17, after theirunconditionaloffer to doso, becausethey had engaged inunion or protected concerted activities, constituted a dis-criminatory lockout in violation of Section 8(a)(3) and (1)of the Act.12The record establishes that on the morning of June 17Respondent intended to permit the employees to return towork the following morning, June 18. They were so advisedat both plants. However, shortly after the protesters werelocked out, the Union commenced protest picketing at bothplants, with some signs reading "unfair labor practice" andothers "on strike."When Anderson ascertained that theUnion and the employees were picketing, he contacted Sel-vin. She informed him that because the employees were asof then engaged in a "strike," he could not legally permitthem to return to work the following morning without hav-ing them sign unconditional applications for employment,because Respondent might be charged with unlawfully so-liciting strikers to abandon their strike. She instructed himto use Respondent's regular application for employmentforms, with the words "This is an unconditional" hand-printed above its caption, "Application for Employment."Much of the subsequent confusion and lack of under-standing between the parties was engendered by this adviceof Selvin, enhanced by the fact that approximately 90 per-centof the employees could not speak or read English.Substantially all of the employees locked out on June 17reported for work at both plants on the morning of June 18as requested by Respondent. Anderson, having received theabove advice and instructions from Selvin, ordered theMontis and others not to permit any of the employees toreturn to work unless they signed the unconditional applica-tion for employment. Twenty-two of the 33 employeeslocked out were from plant 1 and 11 from plant 2. Most ofthe 22 employees from plant 1 arrived on June 18 before7:30 a.m., and waited in the parking area for the startingbuzzer.The gate was open.Because of the instructions fromSelvin,Andersonmet the employees at the entrance, in theparking lot and some inside the plant and informed themthat they could not return to work unless they went to theoffice,which opened later,and signed an application foremployment.'After Anderson so informed the employees, who hadagain unconditionally offered to return to work,he request-ed them to leave the premises, which they did. The Unionthen resumed picketing which continued thereafter until thetime of the hearings herein. Much the same events occurredat plant 2, although Zaionz, whom I do not credit, deniediiE.g.,N.LR.B v. Pepsi-Cola BottlingCo.,449 F.2d 824(C.A 5, 1971);Polytech,Inc.,195 NLRB No. 126;andMartin Electronics,Inc.,183 NLRBNo. 4.12O'Daniel Oldsmobile,Inc,179 NLRB 398.that at the time the protesters returned to plant 2 on themorning of June 18 he knew anything about the require-ment of signing an unconditional application. He too re-fused them work and told them that they would have to goto the office when it opened and sign an unconditionalapplication. I do not credit Zaionz' testimony that, contraryto his instructions from Anderson, Respondent's president,Zaionz had decided not to let the protesters return to workthat morning and lay them off until Monday because of thelack of production in plant 2 the preceding day. Moreover,the lack of production of June 17 relied upon byZaionz wascaused by Respondent's discriminatory lockout of the pro-testers after they tried to return to work on the morning ofJune 17. In any event, Zaionz admitted that he discrimina-torily selected the protesters for layoff on June 18 becausethey had attended the protest demonstration while his otheremployees had remained at work. Inasmuch as the officesof plant 1 and plant 2 were in constant and ready communi-cation, it seems clear, and I find, that Respondent intendedto follow the same procedure at plant 2 as at plant 1, i.e.,to require the protesters to sign an unconditional applica-tion before they would be permitted to return to their jobs.A number of the employees who tried to return to work atplant 2 that morning so testified. As hereinabove found,Zaionz not only told Robert Garcia that he would have tofill out an application as a new employee at the office beforehe.could return to work, but informed him that this wouldnot guarantee him the return of his job.Subsequently, that day several of the employees went tothe office at plant 1, were shown the application for employ-ment form with the words "This is an unconditional" print-ed on top, and were told they could not return to workunless they signed such an application. Most of the employ-ees could not read the form but understood the meaning ofthe word "unconditional." All of the employees refused tosign such an application. Later that day the form was shownto officials of the Union, who advised the employees not tosign it. Subsequently, because of the employees' refusal tosign Respondent's Exhibit 24, Selvin prepared a differentform for use by Respondent on and after June 21. Again theemployees were uniformly informed that to return to workthey would be required to sign that form, Respondent'sExhibit 6, which read: "I the undersigned make an uncondi-tional offer to return to my job. This is a voluntary offer."Respondent in general referred to this form as an uncondi-tional application. The employeesagain refused to sign thisform both because they could not understanditsmeaningand because of the word unconditional. The Union againadvised the employees not to sign such a form.Thus the record establishes and I find that Respondent,after discriminatorily locking out the strikers on June 17after their unconditional offer to return to work, thereafterrefused to permit their return to work unless theysigned an"unconditional application," first, an unconditional appli-cation for employment, and subsequently an unconditionaloffer to return, and continued this condition to return towork to the date of the hearings herein. It is, of course, wellsettled that employees who have been discriminatorily dis-charged or locked out are not required to make or sign anyapplication for reinstatement, but on the contrary the em-ployer is required to unconditionallyoffer them rein- SHELLY & ANDERSON FURNITURE MFG. CO.265statementto their former or substantially equivalent posi-tions.l3 The record establishes and I find that Respondentunlawfully conditioned the return of the discrimnatorilylocked out employees to their former positions upon theirexecution of an"unconditional application:" Respondent'scondition or requirement was based upon its mistaken beliefthat, because of the picketing engaged in by the Union andthe employees after Respondent's discriminatory lockout,the locked-out employees were engaging in a strike and thuswere required legally to make an unconditional offer toreturn to work. If the employees had been engaged in astrike, whether economic or unfair labor practice, it is wellsettled that they would be required to make an uncondition-al offer to return to work, i.e., abandon the strike, just asthey did on the morning of June 17, before Respondentwould be obligated to reinstate them. However, as abovefound, the discriminatorily locked-out employees were notengaged in a strike and hence Respondent's conditions forreturn to work were unlawful. A strike consists of a volun-tary withholding of services. Inasmuch as the employeeshad been locked out and refused reinstatement, they, just asdiscriminatorily discharged employees, had been terminat-ed from employment and thus could not voluntarily with-hold their services. The picketing which ensued on June 17was in protest of Respondent's unfair labor practice of lock-ing out and refusing reinstatement to the strikers on themorning of June 17, and the continued picketing on June18 and thereafter was in protest of Respondent's unfairlabor practice of refusing to reinstate the locked-out em-ployees and could not have constituted a strike or a volun-tary withholding of services.Thus it follows, and I find, that Respondent was requiredto offer the locked-out employees reinstatement to theirformer positions, and that such employees, engaged in pro-test picketing, were not strikers required to make an uncon-ditional offer to return to work. I conclude and find thatRespondent, by failing and refusing to reinstate the locked-out employees on and after June 18, except upon the condi-tion that they execute an unconditional application or offerto return to work, discriminated against such employees inviolation of Section 8(a)(3) and (1) of the Act. With theexception of the four employees hereinabove found whosubsequently returned to work some weeks after June 21 bysigning Respondent's unconditional offer form, the remain-ing 29 employees listed in Appendix A had not been offeredunconditional reinstatement by Respondent at the time ofthe hearings herein.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerce, andthe Union is a labor organization, within the meaning of theAct.2. By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practices13NLRB. vSouthernGreyhound Lines,426 F.2d 1299 (C.A. 5, 1970);Juanita Packing Company,182 NLRB 934; andKnickerbocker Plastics Co.,Inc,132 NLRB 1209.within themeaning of Section 8(a)(1) of the Act.3.By discharging Belmont and Saldana on March 4because of their union activities, and bylocking out on June17 the 33 employeesnamed in AppendixA, attachedhereto,after their unconditional offer to return to work,because oftheir protected concertedactivity,namely,striking, and onJune 18 and thereafter failing and refusing to reinstate saidemployees except upon conditionthat theysign an uncondi-tional application for employment or an unconditional offerto return to work,Respondent engaged in discrimination todiscourage membership in the Union and participation inprotected concerted activities,thereby engaging in unfairlabor practices within the meaning of Secion 8(a)(3) and (1)of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.5.Respondent's leadmen,including Manuel Villegas,are not supervisors within the meaning of Section 2(1) of theAct.6.Respondent has not, as alleged in the complaint,engaged in surveillance of its employees'union or otherconcerted activities in violation of Section 8(a)(1) of the Act.7.Respondent has not,as alleged in the complaint,physicallyinterfered with employees engaged in union orother concerted activities in violation of Section 8(a)(1) ofthe Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action of the typewhich is conventionally ordered in such cases as providedin the Order recommended below, which I find necessary toremedy and remove the effects of the unfair labor practicesand to effectuate the policies of the Act. Because of thecharacter and scope of the unfair labor practices found, Ishall recommend a broad cease-and-desist order.14 Havingfound that Respondent offered unconditionalreinstatementto Belmont and reinstated Jose Alamillo, Francisco Garcia,Renato Quijada, and Victor Rodriguez to their former orsubstantially equivalent positions, they will not be includedin the customary reinstatement order.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:15ORDERShelly & Anderson Furniture Mfg. Co., Inc., its offi-cers,agents, successors and assigns, shall:1.Cease and desist from:(a) Discouraging membership in Upholsterers' Interna-tionalUnion of North America, Local 15, AFL-CIO, orany other labor organization of its employees by dis-1 'N.L.RB. v. Express Publishing Company,312 U S 426 (1941);NLRB.v. EntwhistleMfg. Co.,120 F.2d 532 (C A. 4, 1941);ConsolidatedIndustries,Inc. 108 NLRB60, and cases cited therein.In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order, and all objections thereto shallbe deemedwaivedforallpurposes. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharging employees because of their union activities, lock-ing out employees because of their union or protected con-certed activities, failing and refusing to reinstate suchlocked-out employees to their former or substantially equiv-alent positions, or in any other manner discriminatingagainst employees in regard to hire or tenure of employmentor any term or condition of employment.(b) Threatening its employees with more onerous con-ditions of employment, that it might go out of business, orwith refusal to bargain in good faith with their labor organi-zation, each if its employees select such labor organizationas their collective-bargaining representative, or threateningto withhold improvements in terms and conditions of em-ployment if its employees continue to support their labororganization.(c) Granting its employees increased piecework rates orwage increases to induce them to refrain from supportingtheir labor organization; provided, however, that nothingherein contained shall be construed as requiring Respon-dent to revoke the increased piecework rates heretoforegranted its employees.(d) Threatening its employees with discharge or refusalof reinstatement for engaging in union or other protectedconcerted activities.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer the 33 employees named in Appendix A hereof,except Jose Alamillo, Francisco Garcia, Renato Quijada,and Victor Rodriguez, immediate and full reinstatement totheir former jobs, or if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity or other rights and privileges.(b)Make each of the employees named in Appendix Ahereof and Alphonso C. Belmont and Miguel Saldanawhole for any loss of pay he may have suffered by paymentto each of a sum of money equal to that which he wouldnormally have earned from, in the case of Belmont andSaldana, March 4, 1971, the date of their discharge, to May24, 1971, the date of Respondent's offer of reinstatement toeach, in the case of Jose Alamillo, Francisco Garcia, RenatoQuijada, and Victor Rodriguez, from June 17, 1971, the dateof Respondent's discriminatory lockout, to the respectivedates of reinstatement of each, and in the case of the 29other employees named in Appendix A, including Saldana,from June 17, 1971, to the date of the above-required offerof reinstatement by Respondent, less the net earnings ofeach during said periods(CrossetLumber Company, 8NLRB 440), said backpay to be computed on a quarterlybasis in a manner established by the Board in F.W. Wool-worth Co.,90 NLRB 289, together with interest thereon atthe rate of 6 percent per annum(Isis Plumbing & HeatingCo., 138 NLRB 716).(c) Immediately notify Belmont and the employeesnamed in Appendix A except Jose Alamillo, Francisco Gar-cia,Renato Quijada, and Victor Rodriguez, if presentlyserving in the Armed Forces of the United States, of theirright to full reinstatement, upon application after dischargefrom the Armed Forces, in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct.(d) Preserve and, upon request,make available to theBoard or its agents for examination and copying all payrollrecords,social security payment records,timecards,person-nel records and reports, and all other records necessary todetermine the amount of backpay due under this Order.(e) Post at its plants I and 2 in Compton,California,copies of the attached notice marked"Appendix B." 16 Cop-ies of said notice,on forms provided by the Regional Direc-tor for Region 21,17 after being duly signed by Respondent'srepresentative shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 consecu-tive days thereafter,in conspicuous places,including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered,defaced,or covered by any other material.(f)Notify the Regional Director for Region 21, in wnt-ing, within 20 days from the date of receipt of this Decisionwhat steps Respondent has taken to comply herewith.'s16 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "17 Said notice to be furnished and posted in English and Spanishis In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 21, in wasting,within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith."APPENDIX AEnrique AlamilloJose AlamilloManuel AlamilloManuel AriasRamiro CarrilloDelfino CastilloLuis CortezDorothy DukeFrancisco GarciaRobert GarciaJesus GilmoreRoberto IbarraMauricio LopezCarlos MirandaJose Ruiz MonzoRicardo MonzoPedro MorenoAntonio OrozcoPonciano OrozcoArmando QuijadaRenato QuijadaRojelio RiosVictor RodriguezGilberto RuelasJose RuelasJose Luis RuelasManuel RuizMiguel SaldanaJose SolorioJose Rodriguez SolorioElias TafollaPonsiano TafollaAlfredo VasquezAPPENDIX BNOTICETO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTdiscourage membershipin Upholster-ers' InternationalUnion of North America, Local 15, SHELLY & ANDERSON FURNITURE MFG. CO.267AFL-CIO, or any other labor organization of our em-ployees, by discharging employees because of their un-ion activities, locking out employees because of theirunion or protected concerted activities, failing and re-fusing to reinstate such locked out employees to theirformer or substantially equivalent positions, or in anyother manner discriminating against our employees inregard to hire or tenure of employment or any term orcondition of employment.WEWILLNOT threaten our employees with more oner-ous conditions of employment, or that we might go out ofbusiness, or with refusal to bargain in good faith withtheir labor organization, each if our employees selectsuch labor organization as their collective-bargainingrepresentative, or that we will withhold improvements inconditions of employment if our employees continue tosupport their labor organization.WE WILL NOT grant increased piecework rates or oth-er wage increases to induce our employees to refrain fromsupporting their labor organization. However, we are notrequired to revoke the increased piecework rates here-tofore granted.WE WILL NOT threaten our employees with dischargeor refusal of reinstatement because of their union or otherprotected concerted activities.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of any ofthe rights guaranteed them by the National Labor Rela-tions Act.WEWILL offer the 29 employees named herein imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, and make each, plus Jose Alamillo,Alphonso C. Belmont, Francisco Garcia, Renato Quij a-da, and Victor Rodriquez, whole for any loss of paywhich he may have suffered as a result of our discrimina-tion against him.All of our employees are free to become, remain, orrefrain from becoming or remaining, members of the above-named or any other labor organization, except to the extentthat such right may be affected by an agreement conform-ing to the provisions of Section 8(a)(3) of the National La-bor Relations Act.Enrique AlamilloManuel AlamilloManuel AriasRamiro CarrilloDelfino CastilloLuis CortezDorothy DukeRobert GarciaJesus GilmoreRoberto IbarraMauricio LopezCarlos MirandaJose Ruiz MonzoRicardo MonzoDatedByPedro MorenoAntonio OrozcoPonciano OrozcoArmando QuijadaRojelio RiosGilberto RuelasJose RuelasJose Luis RuelasManuel RuizMiguel SaldanaJose SolorioJose Rodriguez SolonoElias TafollaPonsiano TafollaAlfredo VasquezSHELLY & ANDERSON FURNITUREMFG CO, INC(Employer)(Representative)(Title)We will notify immediately all of the employees namedabove if presently serving in the Armed Forces of theUnited States of their right to full reinstatement, upon appli-cation after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 849 South Broadway, Los Angeles,California 90014, Telephone 213-688-5229.